Order dismissing plaintiff’s complaint reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The complaint is plainly sufficient to warrant a judgment in favor of the plaintiff for the amount of the down payment and expense of examining title. This being so, the complaint was improperly dismissed. (Clark v. Levy, 130 App. Div. 389; Perrin v. Smith, 135 id. 127; Kornblum v. Commercial Advertiser Association, 183 id. 615.) Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.